DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statement (IDS) submitted on 15 September 2021 is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
 	Claims 1-11 were pending.
Claims 1 and 6 are amended.
Claims 2-3 and 7-8 are canceled.
Claims 1, 4-6 and 9-11 are currently pending and have been examined.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(f) –
	Claim 6 was understood to include elements interpreted under 35 USC § 112(f).
	Re claim 6, while the Examiner appreciates the Applicant’s arguments, he continues to be unpersuaded that the limitation “evaluation unit configured to…” fails to invoke § 112(f), as alleged by the Applicant.

– 35 USC § 112(b) –
	Claims 3 and 6-11 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 3 and 6-11, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such rejections.  More specifically regarding claim 6, the Examiner is persuaded by Applicant’s extensive reply and evidence submissions regarding the “evaluation unit”.    

– 35 USC § 103 –
	Claims 1-11 were rejected under 35 U.S.C. § 103 as being unpatentable over MALINOVSKY/MINDELL.
	Without conceding to the propriety of Applicant’s arguments, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention.  

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
ALLOWABLE SUBJECT MATTER
Claims 1, 4-6 and 9-11 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method for FMCW-based measurement of a distance of an object located in a waveguide, the method comprising: 
emitting a transmission signal along the waveguide in the direction of the object, wherein the transmission signal is emitted within a predetermined frequency band with a temporally-defined frequency modulation;
receiving the reflected signal after reflection at an object; and 
determining the distance using a difference frequency between the reflected signal and the transmission signal, 
wherein the temporal frequency modulation of the transmission signal is proportionally approximated to a hyperbolic frequency dependency of a propagation velocity of the transmission signal in the waveguide, 
wherein a frequency dependency of the temporal frequency modulation is linearly approximated to the hyperbolic frequency dependency of the propagation velocity such that: 
the frequency band is subdivided into at least two sub-bands of equal size; 
a center frequency of each sub-band is determined; and 
a respective linear frequency modulation is set within each sub-band as a sub-band temporal frequency modulation, wherein the respective linear frequency modulations are set using a proportionality factor for each sub-band, the proportionality factor being proportional to the respective propagation velocity at the corresponding center frequency. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Malinovskiy (US 2015/0233750, “MALINOVSKIY ‘750”) discloses a system for determining a distance to a surface or another radar target in a pipe utilizing 
	Furthermore, Malinovskiy et al. (US 2016/0202347, “MALINOVSKIY ‘347”) discloses a similar dispersion correction system for FMCW radar distance determinations in a pipe.  However, like MALINOVSKIY ‘750, MALINOVSKIY ‘347, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Hammer et al. (US 2011/0166805, “HAMMER”) discloses a method and system for ascertaining and monitoring the fill level of a medium in a container using FMCW.  However, like MALINOVSKIY ‘750and MALINOVSKIY ‘347, HAMMER, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 6 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims 4-5 and 9-11 are each allowable based at least on their respective dependency to claim 1 or claim 6.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)